DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of securing element and anchor combinations:

Species A: the securing element (3) is a thermoplastic plug without grooves or channels, and the anchor has side grooves (fig. 1)

Species B: the securing element (3) is a thermoplastic plug having an axial (central) channel receiving a proximal portion of anchor and the anchor has an axial (central) channel (fig. 2) for suture.

Species C: the securing element (3) is a thermoplastic plug with side grooves (fig. 3) and the anchor has side grooves, but no central cavity to receive the plug.

Species D: the securing element (3) is a thermoplastic plug with an axial (central) channel and the anchor has side grooves, but no central cavity to receive the plug (fig. 4).

Species E: the securing element (3) is a thermoplastic sleeve (fig. 9) and the anchor has grooves, but no central cavity to receive the sleeve.

Species F: the securing element (3) is one or more thermoplastic pins fit between suture anchor grooves and wall of bone opening (fig. 5).

Species G: the securing element (3) is a pin that fits inside inner cavity of suture anchor


Species H: the securing element (3) is integrated into the suture anchor (fig. 6; par. 57),
and the anchor has no inner cavity.

The species are independent or distinct because they have mutually exclusive structures with respect to the absence or presence of side grooves and central axial channels, and the relative locations of the securing element and anchor as discussed above and illustrated in the cited figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 12-14, and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the different structure with respect to the securing element and the anchor as discussed above requires the use of different search queries (e.g., different search terms including “plug”, “pin”, “central”, “side”, “groove”, “axial channel”, “slid$4”, “tube-shaped protrusion”), and art applicable to one species may not be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/19/2021
/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771